DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the activation process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the activation process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the activation process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the activation process" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the storage unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the storage unit" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the insulation decrease" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (US 2009/0226769).
Regarding claim 10, Ota discloses a method of controlling a fuel cell system with a fuel cell (fuel cell system, Title, Abstract, Fig. 1-8; control method [0006]), comprising:
receiving a request for starting the fuel cell (startup of the fuel cell [0073], [0075]);
obtaining insulation decrease information specifying an insulation decrease occurred region in the fuel cell system (control unit 400 acquires the insulation resistance measurement output by the insulation resistance measuring unit 340 including determining whether coolant conductivity has risen relative to a predetermined minimum value for insulation resistance [0034]; in step S300, control unit 400 determined whether insulation resistance has already been measured subsequent to startup of the fuel cell 100 [0073]-[0074]).
Further regarding claim 10 reciting “performing, when the specified insulation decrease occurred region is not a fuel cell region including the fuel cell and a cooling circuit with circulating cooling liquid, conductivity reduction process on the cooling liquid before having a relay connect, which is arranged between a high voltage circuit for driving an electromotor and the fuel cell, and performing start process including having the relay connect after completing the conductivity reduction process”, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 II. Contingent Limitations).  In this case, the step of “performing…conductivity reduction process on the cooling liquid before having a relay connect…and performing start process including having the relay connect after completing the conductivity reduction process” is contingent on the condition that “the specified insulation decrease occurred region is not a fuel cell region including the fuel cell and a cooling circuit with circulating cooling liquid”.  Since the recitation of said condition does not necessarily require the condition to occur (“when when the specified insulation decrease occurred region is not a fuel cell region including the fuel cell and a cooling circuit with circulating cooling liquid”), the claimed invention may be practiced without the above condition happening and, thus, the step to “performing…conductivity reduction process on the cooling liquid before having a relay connect…and performing start process including having the relay connect after completing the conductivity reduction process” is not required by the broadest reasonable interpretation of said claim.  The Examiner suggests amending the recitation of the condition to positively require the condition to occur.
Further regarding claims 11-17 dependent on claim 10, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.04 II. Contingent Limitations).  In this case, the step of “performing…conductivity reduction process on the cooling liquid before having a relay connect…and performing start process including having the relay connect after completing the conductivity reduction process” is contingent on the condition that “the specified insulation decrease occurred region is not a fuel cell region including the fuel cell and a cooling circuit with circulating cooling liquid”.  Since the recitation of said condition does not necessarily require the condition to occur (“when the specified insulation decrease occurred region is not a fuel cell region including the fuel cell and a cooling circuit with circulating cooling liquid”), the claimed invention may be practiced without the above condition happening and, thus, the step to “performing…conductivity reduction process on the cooling liquid before having a relay connect…and performing start process including having the relay connect after completing the conductivity reduction process” is not required by the broadest reasonable interpretation of said claims.  The Examiner suggests amending the recitation of the condition to positively require the condition to occur.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/5/2021